At the eighteenth ordinary session of the Assembly of Heads of State and Government of the Organization of African Unity, which was held at Nairobi in June, my colleagues bestowed upon me the great honor and high responsibility of the chairmanship of the Assembly, of the Organization of African Unity [OAU] for the next 12 months. In that capacity, it became my privilege to address in Paris the recent United Nations Conference on the Least Developed Countries. Just before that Conference, I also had the privilege of formally inaugurating the United Nations Conference on New and Renewable Sources of Energy, which was held at Nairobi in August. Today, on the heels of such important commitments and endeavors, I have the truly great honor of submitting, on behalf of Africa, a statement to the General Assembly the highest representative body responsible for the management of all matters affecting the international community.
3.	Mr. President, on behalf of the independent nations of Africa, which comprise one third of the whole membership of the United Nations, I bring, and convey to you, to the representatives attending this session of the Assembly and to the SecretaryGeneral warm greetings and good wishes for your deliberations.
4.	Allow me, while doing so, to observe as well that the OAU has been unwavering in its support for and loyal adherence to the ideals of the United Nations and its practical efforts to progress towards them. Our continental institution is inspired by the same high principles in the conduct of human affairs and shares with the United Nations the conviction that the noblest causes, of development and human destiny must be founded upon the bastion of peace.
5.	Mr. President, before I proceed any further I would like to congratulate you on behalf of Africa and on behalf of my country, Kenya, on your election to the high position of President of the thirty-sixth session of the General Assembly. The work of the current session of the Assembly covers matters of great importance. In addition, many of those matters are of extreme urgency. The international community is therefore most fortunate in having a man of such experience, talent and commitment to the promotion of truly international solutions to global matters presiding over the current session of the Assembly. I assure you, Sir, of the fullest support of the African nations. May I also add that I look forward to working with you as 1 carry out my responsibilities as Chairman of the OAU Assembly this year.
6.	On this occasion I should like to pay a tribute to the work of the outgoing President of the General Assembly, Mr. Riidiger von Wechmar. Mr. von Wechmar carried out his responsibilities with great skill, competence and understanding. I know I am speaking for all nations when I thank Mr. von Wechmar for having worked so hard and conscientiously to promote international cooperation and understanding.
7.	I should like on this occasion to pay a tribute to the tremendous commitment to the general welfare and future of mankind of the Secretary-General. Mr. Waldheim continues to display an amazing amount of energy and dedication in his job. I know that we in Africa have always found him sympathetic, knowledgeable and quick to listen and take action. We also appreciate the fact that he frequently visits various parts of the world to see at first hand the problems and opportunities facing the regions individually and the international community in general. Mr. Waldheim is now one man who knows all the leaders in all parts of the world, and he has used that knowledge and his well-known diplomatic skills to great advantage in his service to the international community.
8.	TUrning now to this session of the General Assembly, let me observe that these annual gatherings should never be regarded as routine features or performances of global administration. There must always be fresh vigor on such a great occasion to introduce new ideas, to enhance the effectiveness of programs earlier established and to bring within reach some potential which hitherto had proved elusive. At this particular session the Assembly will discuss many matters of great importance, some of which I shall refer to later in my speech. I know that under your guidance, Mr. President, concrete progress on many of those matters will be made.
9.	X	I shall begin the main portion of my statement with a review of the tense situation and the circumstances now prevailing in southern Africa. The situation in that unhappy part of the world constitutes a critical test for the whole conception of an organized and stable international
A/36/PV. 
community operating on the basis of democratic principles. It is a critical test because achievement of that objective, which must forever remain the overall objective, is jeopardized whenever democracy and human rights are threatened, ignored or deliberately undermined in any part
of the world.
10.	We are not dealing, in this context, with a vexatious administrative detail, but with principles which bear vitally upon human prospects on this overcrowded planet. To shape the evolving destiny of mankind demands as one of the fundamentals the removal of any constraints whether physical, social or psychological placed upon the free association and contribution of all members of the human race. There is a corresponding need for the enlightened exercise by all Governments of their responsibility to interpret rather than to distort the feelings of and potential for affinity which are latent throughout human populations.
11.	Since the adoption by the General Assembly of the Declaration on the Granting of Independence to Colonial Countries and Peoples, in its resolution 1514 (XV) of 14 December 1960, a tremendous contribution has been recorded by the United Nations in work designed to secure the political independence of territories once held in colonial or racist bondage. This global Organization, unique in its nature and experience, has grown to maturity upon the rock of human dignity in freedom. It is recognized as well, reaching back to the first essential purpose of the United Nations, that global peace must be imperiled by any forfeiture of human rights.
12.	In dealing with a succession of problems in this whole regard, Africa has been relying to a certain extent on the tangible and worldwide support of the United. Nations. It is, of course, perfectly rational that such confidence should be placed in the United Nations, if only because the Organization was designed to represent, to assist and to inspire the concerted striving of mankind for freedom and wellbeing. We are all glad that in the majority of cases the United Nations, operating within its own Charter, has effectively discharged its responsibilities.
13.	Unfortunately, in a few cases the objectives and the efforts of this international body have been frustrated by some nations. One of these cases is Namibia. I am sure that in respect to Namibia representatives will not need the prompting of any catalog of historical facts. It will be readily recalled that over a period of years many resolutions have been adopted, conferences "have been convened, structures have been created, all in the cause of pursuing the mandated task of ushering that Territory by peaceful means towards the elementary right to self-determination.
14.	Yet today, despite all the decisions and the patient efforts, Namibia is still not independent. It is not hard to discern within the historical records basic reasons for this failure, but analysis of the past seems to me of far less importance than reappraisal of the future. In my submission the General Assembly must consider most earnestly and urgently whether this is a circumstance requiring the enforcement, at whatever cost, of international law and paramount principles, or whether the United Nations can safely continue to accommodate the burden of weakness and the stigma of futility. This is of course a rhetorical question. The General Assembly has no alternative but to undertake whatever steps are necessary to bring independence to Namibia on the basis of Security Council resolution 435 (1978).
15.	In the broadest context of the tense situation how prevailing in southern Africa,, the main obstacle to progress has been the militancy encouraged and nurtured from outside the Republic of South Africa itself. In confronting all these threats and outrages that have so far been manifested, the sincerity of the United Nations has never been brought into question, but its efforts and objectives have constantly been undermined by hypocrisy and subterfuge which continue to prevent any tangible progress in the establishment of human rights for all in that part of the world. And so, during this session of the General Assembly, we must all clarify our minds with regard to our purpose and the hindrances before us as far as the situation in southern Africa is concerned.
16.	The system of apartheid has been rightly condemned by all those, including the vast majority in South Africa, who want peace for themselves and others and who recognize that human rights for all and in every part of the globe are an essential element in securing that peace. However, after decades of condemnation and protest, we are still faced in South Africa by the evil and inhuman system of apartheid, which embraces the total denial of political rights and of human outlet of expression. At times, on occasions of this nature, dictionaries have been consulted to find words which might convey something stronger than mere abhorrence. But the Assembly is not a theater, and so, rather than elaborate, I prefer to reduce this issue to its basic simplicities.
17.	Across the whole spectrum of impact and meaning, apartheid torments the conscience of all civilized men. It violates those universal principles of human dignity and conduct which the United Nations has been authorized to codify and to harness. And there is no doubt that it affronts the very foundation of international law. On these three grounds alone, and there are many more, the only conclusion to be reached is that apartheid must be destroyed. In any case, there should never be any compromise with evil and apartheid is, in every aspect, evil.
18.	The word "destroyed" can often seem to have some particular implication. Permit me, therefore, to make it clear at this point that nobody is anxious for Africa's clear duty in this matter, or, indeed, for global obligations in this matter, to be approached and discharged by violent means. We do not advocate violence. Our quarrel is with the system of apartheid, not with the people who live in South Africa. Further, we are of the view that the system should be changed peacefully. But when all such methods have failed, and logic has failed, what alternative is left? The significance of that question is that in some cases, as history shows, violence may have to be undertaken as a last resort.
19.	I should like to assure you that in this whole context, the OAU has examined all possible alternatives. In fact, resolutions passed during the thirty-seventh ordinary session of the Council of Ministers of the OAU, held at Nairobi in June 1981, have been circulated to all States Members of the United Nations [see A/36/534, annex I] for endorsement or adoption if deemed appropriate by the General Assembly. These cover a diversity of tactics and topics. For example, there was condemnation by the OAU of acts of blatant aggression by South Africa against the neighboring African States. Apart from representing an outrage in terms of the Charter of the United Nations, the consequences of such acts have ranged widely into fields of economic and social disruption. It is my own view that all members of the United Nations family should now regard and declare themselves as "front-line States" in confrontation with South Africa, making it known that aggression against one will henceforth be resisted by all.
20.	Already, some of the countries around South Africa have reported to the General Assembly and the Security Council acts of aggression against them by South African forces. To give a recent example, there has been an invasion and occupation of Angola by South African military forces. This clearly constitutes a most dangerous threat to international peace and security. The OAU demands the immediate and unconditional withdrawal of South African forces from Angola. We are confident that the Assembly has no alternative but to support that demand, for not to do so would betray the very principles for which the United Nations stands.
21.	Then, as another instance, we have reaffirmed what the OAU previously had insisted that one of the effective weapons for dealing with the situation in South Africa is the complete isolation of that country. The effectiveness of that weapon is blunted every time commercial ties and sporting links with that country are established, maintained or strengthened. And this is why we regret so deeply the concessions recently made by certain States which have accepted the continuation of sporting links with South Africa. We in Africa have an increasingly impressive record of contribution and achievement under many headings of sport and athletics. Indeed, we find no enjoyment or relish whatsoever if sport anywhere in .the world is disrupted. But we cannot stand idly by without protest or countermeasures while some countries encourage South Africa through sporting links to continue with its defiance of world opinion and accepted standards of human behavior.
22.	Even more damaging, albeit less widely publicized, is the economic support by some nations of the South African regime. In this regard, I must call attention to the resolution adopted by the Council of Ministers of the OAU [ibid., resolution CM/Res. 865 (XXXVII)] on sanctions against South Africa, including a global ban on the supply of oil to that country.
23.	We are all well aware that in the past a majority resolve indeed, an overwhelming resolve to take such punitive economic action against South Africa was blocked, finally and technically, by veto in the Security Council. Here again I would submit that the General Assembly must urgently concern itself with those procedures and motivations which permit the system of veto to continue to be deployed as a protective shield around any State which poses a threat to world peace. Let there be no doubt that the South Africa situation constitutes, directly and indirectly, a serious threat to world peace and stability.
24.	Much of this whole question of South Africa concerns the exercise of responsibility to the paramount interests of mankind by those Member States Commonly referred to as the big Powers, and here I refer to the United States of America and to the Soviet Union. Africa will forever be grateful if they leave us to develop and help us economically, rather than take us simply because we are weak and unable to defend ourselves in terms of weaponry.
25.	All of us in this Assembly Hall are members of the human race, whether we be white, black or what have you. God created us all. And those whom we represent would like to have peace, and only peace can enable them to prosper. We understand the language. For me, should anyone act to undermine human dignity, even if he be a friend, I shall tell him straight: you have made a mistake. This planet is too small for us to quarrel. We should work for the common good. Those who have had the advantage of advancing in their technology should help those of us who have not. One day we may be able to advance. We may offer our own contribution in the humblest way, but not in terms of what the superPowers can offer.
26.	While the United States and the Soviet Union meet peacefully in a room to discuss global matters, people outside, especially in Africa, quarrel, fight and shoot each other, while others flee as refugees in their own countries instead of enjoying stability. I hope that people will see reason and be able to discuss human problems as they are, and I appeal to the two superPowers to help the world maintain peace. We may not have powerful weapons, but at least as far as God is concerned we are all equal. All of us here, and those to come, will have to depart, but we should leave the world better than we found it. All the superPowers have solemnly affirmed their loyal adherence to the principles and obligations of the Charter. One would then expect that the demands of integrity would cause them to subordinate narrow self-interest so that the objectives set for ail humanity could be achieved.
27.	I frequently find it impossible to comprehend where the big Powers stand on this matter of South Africa. There have been promises to "exert pressure" as a means of securing some solution, but all such assurances have proved to be empty of meaning. The big Powers have in fact positively declined to exert, or even to support, the kind of influence which, emanating from such sources, could not fail to have an instant impact. They have said to us that we should never think or plan in terms of military force or in terms of economic sanctions or even in terms of psychological pressure. Instead, they still exhort us after all this time to fall back upon the comfortable and unproductive cushions which suit them so well of moderation, tolerance and patience. I can only urge, with due respect for sensitivities within this body, that this hypocritical approach be brought to an immediate end. Further, it is abundantly clear that unless that is done relations between nations will rapidly grow sour, with immense dangers to all, at a time when all those who want peace and stability should be working even more closely together.
28.	I repeat that Africa believes that there is a moral duty devolving upon all peoples and all nations to defend and sustain above all else the fundamentals of human dignity and human rights, for these are the prerequisites for any worthwhile evolution and destiny of mankind. Those who deny that such a duty exists should at least have the courage to make their viewpoint plain, so that we would know where sanity is enshrined and where evil is befriended. We in Africa are determined to destroy by whatever means the last vestiges of segregation and discrimination within our continent. This is the basic aim of the United Nations, and unless it is upheld steadfastly and without modification the United Nations will become a mockery of the faith, hope and treasure invested in it by
mankind. 
29.	I should now like to refer briefly to a few other issues which reflect upon political events in Africa. In some of these instances there is a welcome glimpse of progress and promise. Then in respect of all of them, I would make the point that negotiations and ultimate settlement should be left to the leaders and people of Africa. I say this because in the past many problems have been made more complex or more intractable by external intervention. This has often been part of the ideological power game, but even well-meaning interference has often proved clumsy in its impact.
30.	To begin with, I would mention a recent disagreement between the Federal Republic of Nigeria and the United Republic of Cameroon which might very possibly have escalated into a serious collision between these two neighboring States of Africa. Today, happily, the danger has passed, and I am left only with the pleasant duty of commending the two Presidents concerned for their adroit handling of the situation and for agreeing that the border dispute between their two countries should be solved in a brotherly atmosphere.
31.	The second issue concerns the difficulties in West em Sahara, which have been persisting for some time, but I am glad now to inform the General Assembly that during the most recent session of the Assembly of Heads of State and Government of the OAU the way was finally cleared for the holding of a referendum by means of which the people of that Territory will determine their own future. An Implementation Committee was established by the OAU for the task [ibid., annex II, resolution AHG/ Res. 103 (XVIII)], and I am again glad to report that it held a very successful meeting at Nairobi towards the end of August. This Committee will work alongside the United Nations in ensuring that referendum procedures are so designed and supervised as to encompass, without challenge, the popular will.
32.	Then there is the case of Chad. Here also a number of concrete steps have .been taken to reestablish peace and good order [ibid., resolution AHG/Res.102 (XVIII)/ Rev.l]. Within this framework, the OAU has declared its support for the Transitional National Union Government while at the same time reaffirming unqualified opposition to any aggressive intrigue from outside. It also recognized the urgent need to assist the Government and people of Chad in their programs of economic reconstruction.
33.	The Horn of Africa is a region in which genuine economic cooperation could hold out immense promise for human development. It is most regrettable therefore that, over some period of time now, this potential has been frustrated by the unceasing encroachment of cold war politics and ideological divisions. More recently, however, there have been some heartening signs of new awareness about the common interests and opportunities which should constructively link the various nations and people in the Horn of Africa,
34.	Against that background, I am saddened that dispute and conflict still persist between Ethiopia and Somalia. The report of the Good Offices Committee which had been established by the OAU1 was received and endorsed at the Nairobi summit meeting [ibid., annex II, decision], and all of us are now fervently hoping for an era of peace. This would not be hard to introduce and to sustain if both sides would formally recognize and apply the fundamental OAU principle in regard to the sovereignty of independent States, respect for boundaries as existing at the time of independence and noninterference in the internal affairs of other States.
35.	Finally, regarding specific issues relating to Africa, I should include mention of the refugee problem in the continent. This problem was examined sympathetically during the International Conference on Assistance to Refugees in Africa held at Geneva last April. There are now about 5 million refugees in Africa, driven away from their homelands by fear which has its roots in turmoil or oppression. But mere figures cannot adequately portray all the misery for innocent families and the colossal squandering of human resources.
36.	This whole crisis it can hardly be described as anything less is the primary responsibility of African Governments and peoples themselves. Thus, working in conjunction with United Nations agencies and with nongovernmental organizations, including the African churches, we have embarked upon many programs for immediate aid and relief in the fields of food, clothing, shelter and medical care, while beginning as well to introduce education and training projects.
37.	In all this compassionate work, we require and would appreciate additional assistance from the international community. In giving such support, the international community and individual donors should be assured that the OAU and its member countries recognize the urgent need to deal decisively and comprehensively with the ultimate challenge that of eradicating from the continent the diverse causes of the refugee problem.
38.	I should also like to record some disappointment, which must be shared by all representatives, in respect of issues which have for too long remained unresolved despite all the anxious efforts and dispassionate recommendations of this global body. I would submit yet again that the General Assembly might usefully examine the reasons, in certain particular cases, for the ineffectiveness of decisions taken and resolutions passed. It must be regarded as disturbing and a most serious matter whenever Member States fail to honor their obligations under the Charter. Difficulties are then compounded whenever Member States ignore or contravene provisions and principles of international law. Such considerations, however, are merely two components of the total dilemma which remains that of how to introduce and implement consensus in a more positive way while somehow keeping intact the vital concept of the sovereignty of nations.
39.	In the Middle East, for example, it is clear that all States, including Israel, have the right to enjoy recognized and secure boundaries, within which they are entitled to defend and sustain their lawful interests and freely to conduct their internal affairs. But equally, the Palestinian people are entitled to speak for themselves and to pursue their just aspirations within a recognized national homeland. There can never be peace and stability in that area without a national homeland for Palestinian people. If there could only be mutual respect for the basic simplicity of these ideas, then, surely, it would not be beyond the reach of human genius to find some rapid accommodation, under which years of physical attrition and galvanic emotion could give way to a whole new era of creative human enterprise.
40.	As I mentioned before, we all belong to the human race. We in Kenya stand on three principles: peace, love and unity. There can never be peace if people have no love for the human race. There can never be unity unless there is love for the human race. There can never be understanding and confidence created unless people have love for one another. We may pass 101 resolutions in the Assembly and not achieve anything if there is no love for one another. I hope that all of us will have respect for humanity if we are truly members of the human race.
41.	Another example, also of primary concern to Africa, is the question of preserving the entire Indian Ocean area as a zone of peace. This has in fact been stipulated by the General Assembly [resolution 2832 (XXVI)] for the noble purpose of strengthening the foundations of human development over a large and productive segment of the third world. But it seems, in the event, that a zone of peace in the Indian Ocean is already, or potentially, being eroded by military adventuring and ideological rivalry among the big Powers. And I wonder, we in the OAU wonder, just what attitudes or measures might be formulated within the General Assembly in response to challenges of this kind wherein a yearning for peace as the fulcrum of progress by so many nations and peoples is threatened by a few nations.
42.	I wish now to turn to some matters bearing upon economic and social development within Africa, and at the outset I should thank most genuinely those nations which have lent support to development projects in Africa for motives which have added a whole new dimension to the concepts and the potentials of a growing global human fraternity. In other instances, of course, seemingly attractive aid programs have been dangled before Africa, but with a great deal of small print in all the qualifying clauses. There should really be widespread recognition nowadays that the hapless and vulnerable period when colonialism could be practiced has passed into history. Yet still there have been some persistent attempts to chain Africa as the periphery of the so-called donors and benefactors.
43.	The African nations are aware of this danger of neocolonialism, and as a form of reaction to that wearisome impulse the OAU, as it acquires more sophisticated executive machinery and economic infrastructures, is now determined that Africa itself must play a new and principal part in the planning of development on a continental scale. Tn this connection, and following studies and negotiations throughout the 1970s, at an extraordinary session held at Lagos in April 1980, the Assembly, of Heads of State and Government adopted the Lagos Plan of Action,  which in turn was incorporated by the General Assembly into the International Development Strategy for the Third United Nations Development Decade [resolution 35/56, annex].
44.	1 should like to say a little more about our fundamental thinking in regard to the economic evolution of Africa. Years ago, when many of the OAU member States were struggling to assert themselves and to establish themselves after the triumph of political independence, there was an assumption in many economic circles that in Africa underdevelopment was inevitable and could be overcome only through stronger bilateral economic links with the former metropolitan Powers, primarily through financial aid, technical assistance and foreign investment. We do not believe that underdevelopment is inevitable. Moreover, we know that new strategies of development, based upon collective self-reliance and the immense overall resources of Africa, are needed. This means, among other things, that many of the old systems and patterns will have to be changed. For example, as we move further into this newly dawning era there can no longer be an almost total reliance by Africa upon the export of raw materials, coupled with an almost total dependence on external sources for capital goods and manufactured products.
45.	To bring about a number of such fundamental changes, we are rapidly engineering far-reaching measures of economic and technical cooperation among ourselves. This strategy of collective self-reliance will result in more effective deployment of resources, the expansion of existing enterprises, the better use of managerial skills and the full harnessing of human and material ingredients for rapid and diversified development in general.
46.	I am not suggesting that Africa does not need financial and technical support from outside or that Africa is going to isolate itself from the rest of the world. But it is clear that past strategies, with their great dependence on foreign aid and export of primary commodities, have failed to produce real development in Africa. For example, the aid given is often more than offset by lower export prices and higher prices for Africa's imports.
47.	In addition, the dangers of neocolonialism are visible. It is basically for these reasons that the most effective way in which the international community could help Africa in its development of collective self-reliance would be to agree on the early establishment of a more favorable and just international environment in terms of peace and stability and in terms of economic justice. This is essentially what the new international economic order is all about. And that new order would be in the best interests of all, the developed and the developing, the rich and the poor, the small and the big.
48.	It is within that kind of international environment that efforts in such things as financial aid and technical assistance take on real meaning, lit is also within that kind of framework that they will be what aid efforts should be, namely, international programs for international development for all. I am sometimes asked to identify a few of the priority areas within which such international programs for genuine cooperative development might make the most profound impact. In response to this, especially in the short term, there is no difficulty in singling out the precarious food situation.
49.	The African States recognize the food crisis facing them and the fact that their own survival and political independence are at stake. They also recognize the need for comprehensive solutions to the problems and the vital requirement of collective self-reliance as the foundation of such solutions. The international community can help Africa to overcome this serious crisis by supporting the measures and policies designed by Africa itself. Indeed, considering the huge and untapped natural resources of Africa, including climate, for diversified agricultural development, the aim should be to assist Africa to become a substantial exporter of food to the rest of the world. Africa now exports coffee, tea, cocoa and a range of horticultural items. There is no reason why the continent should not also become a vast source of meat and grain for the rest of the world. programs designed to promote this objective would clearly benefit both industrial and developing countries. They would truly be international programs for international development.
50.	The other area is manufacturing. In terms of industrialization, Africa is the least developed of all regions. Although some of the OAU member States have an industrial sector that is far from negligible in size and diversity, over the African scene as a whole there is boundless scope and need for expansion. Here again, therefore, is an important and worthwhile field of human effort within which there could be rapid and effective response to international investment. I should like to be able to discern, in practice, firm global support for an industrial development decade throughout Africa, with its provisions and locations and end products all sensibly mapped out. The OAU would be greatly heartened if real progress along such lines could be made prior to the Fourth General Conference of UNIDO, to be held at Nairobi in 1983. Here again, such a program would have clear international benefits.
51.	As a third and final answer to the question posed, I would identify as another urgent necessity the development of transport services and facilities and the improvement of all kinds of communications throughout Africa. This is yet another field in which global and bilateral initiatives would be most welcome. It is easy enough to head towards Africa or consign goods to Africa from anywhere in the world, but within the large continent of Africa the lack of well-maintained internal routes and modern communications has served as a constant frustration. This situation must be swept aside so that trade within Africa can be made to flourish, so that areas which are at present untapped may be developed and so that what I have described as collective self-reliance can have at its command the nuts and bolts, the working parts, that will enable it to function. I therefore take this opportunity to call upon the international community to support the programs already designed within the strategy of the transport and communications decade in Africa.
52.	What may loosely be termed the global or international economy is really structured upon a series of longstanding assumptions and arrangements, which so frequently serve either to overlook or to distort the facts of life. 1 should now like to discuss this situation briefly.
53.	Thinking back 20 years or more, all of us can remember the so-called wind of change which, within a concentrated period of history, made a tremendous impact upon the political shape of human values and relationships. Wrapped up in so much transformation, we find the origin of expressions like "developing countries" and "third world", which today have become part of our commonplace vocabulary. During the 1950s and 1960s the revolution in political approaches and ideas was in some cases freely manifested and in other cases hastened or enforced by struggle. But, one way or another, everything occurred and then fairly rapidly moved into a phase of easy acceptance or even welcome. Despite many obvious frailties and uncertainties, the global prospect then appeared encouraging and hopeful. The world was moving forward, with new teams "of players and what appeared to be the promise of a new set of rules. The only thing lacking tragically lacking was the vision to appreciate that without an equally dramatic change in economic relationships the new game must become chaotic because the field of play itself would be progressively destroyed.
54.	There has been no sharing, no spread, no move towards regional balance. As the economic system has evolved since 1960, the majority of developing countries has continued to be regarded as sources of cheap raw materials and as markets for manufactured products. That has not only perpetuated indeed, worsened problems that were clearly inherent at the time of independence, but has also made the developing countries increasingly vulnerable to the economic trends and pressures which have come to have serious effects upon advanced and industrialized nations.
55.	As years went by, the analysis of global realities became more accurate, more sophisticated and always more ominous. On the strength of such analysis efforts to secure redress became more urgent and persistent. There was much basic wisdom in the designs underlying the International Development Strategy for the Second United Nations Development Decade, which was launched by the General Assembly in 1970 [resolution 2626 (XXV)]. It was hoped that under that broad heading world economic relations could be sensibly restructured, but the outcome, in practice, was negligible. Then came debates and negotiations for a new international economic order, to which 1 referred earlier. But endeavors to reach and to activate that hardheaded and practical ideal, efforts made by the entire international community and by many specialized assemblies, have resulted so far in failure. Consequently every bright human prospect continues to be thwarted, at this very hour, by disorder and disparity.
56.	There is sometimes said to be a lack of political will among the advanced and industrial nations to support the development of the poor countries. What seems to me even more extraordinary is an evident lack of perception: the blinkers that are worn against the gleam of simple common sense. No one can really believe that the systems, attitudes and provisions combined in some new international economic order could represent some plot hatched by the weak to undermine the strong. A new order would so obviously be for the benefit of all.
57.	We occupy a planet on which all nations and human communities are now completely interdependent. And the whole existing system, apart from being clearly inequitable, is also extremely inefficient in practical terms. How can there be benefit, either for the advanced or for the developing countries, when there is such a high rate of inflation and such vast idle capacity of plants and manpower in the North? How can there be benefit for the advanced and developed countries when there are such huge untapped and idle natural and human resources in the South? How can benefit be drawn from wasteful use of resources? How can there be benefit when the industrial nations lean towards greater protectionism for themselves while at the same time insisting, often through multilateral organizations like IMF, on greater liberalization of trade on the part of the disadvantaged? How can there be benefit when, through the lack of global economic sense and through the lack of any purposeful coordination, major human problems are never realistically observed? How can any country or community benefit when the consequences of existing economic patterns make a mockery of all our hopes and prayers for peace?
58.	The meeting last month in Mexico of the foreign ministers of 22 States will be followed by a summit meeting next month at Cancun, which is projected as a dialog between the advanced and the less developed countries. The task of that meeting, as it has been described, will be to reach some understanding on key negotiating issues, which may then be debated and translated into effective processes by the General Assembly. Never will the work of this world forum have enshrined a more critical responsibility.
59.	I should like to conclude this part of my statement on a rather whimsical note relating to the coming dialog. For decades there has been constant affirmation of the fact which is perfectly true that the South could never: advance and prosper, as we would all like it to do, without the North. But when all considerations and criteria are taken into account, there is another side to this coin as well: the North could not even survive without the South.
60.	I am told that there are animals called lemmings, which periodically gather in some great concourse and hurtle towards mass destruction by casting themselves from cliffs into the sea. There are moments when I wonder whether the human* race is any more intelligent or can hope for any more exalted outcome. As I have said, we occupy a small and, in many ways, fragile planet, with a narrow biosphere made functional by rather delicate balances and cycles which alone can support human life. And on this planet we proceed to behave, metaphorically speaking, just like the lemmings. Oxygen is vital to us, yet we constantly deplete the phenomena and systems which govern water-flow, while silting or polluting lakes and rivers. Soil is vital to us, yet each year huge quantities of topsoil, which cannot be replaced in the foreseeable future, are lost through practices giving rise to its erosion. Plant cover is vital to us, yet we destroy it and create spreading deserts. All the processes of natural growth and decay are vital to us, yet we inhibit them through the liberal use of toxic chemicals. Wildlife is essential to us, inasmuch as without ecological diversity there can be no full enjoyment of life, yet we set out to destroy or thrust aside all other living creatures.
61.	Mankind has gone on blindly decimating and disrupting the natural environment, thereby compounding an overriding human peril which is often obscured beneath the more popular obsession with economic failures and shortcomings. If we are not to be like lemmings, there will have to be a further revolution in the scope of human intellect and in the sense of values commanded and exerted by the human mind.
62.	Leadership today must not be narrow-minded. Domestic success or contentment must henceforth be meaningless unless they lie within the matrix of universal advancement and contentment. The absolute interdependence of all human communities, once deemed to be impractical or even undesirable, is now a reality which can never be set aside. And so perspective is transformed, and the world as a whole, through its local leadership in power and through investing the United Nations with more authority and vitality, must move away from little squares and corners onto the sweep of the whole vast human canvas.
63.	There have been some signs heartening signs that leaders of the international community have recognized sporadic warning lights of crisis, of such a nature and scale as to demand countermeasures having the effective impetus of world administration. This fact broadly underlies the recent examination, organized by the United. Nations, of environmental questions, food prospects, employment, water resources, the problem of desertification, human settlements and renewable sources of energy. But these approaches have been cautious. Judgments have not been unanimous. Co ordination has been lacking. Implementation has been most disappointing. And we are running out of time.
64.	All world spokesmen henceforth must be molded in common awareness that leadership is not only an immense responsibility, but also a new kind of responsibility not to an electorate or a party machine or an ideological purpose, but to the service of mankind. For on this planet, already brought close to catastrophe by the undisciplined pillage of resources and the futilities of economic injustice, only from this concept of dedication to mankind might there be snatched, before it is too late, some luster with which human destiny could finally become adorned.



